                    Case 19-21842-AJC      Doc 48    Filed 02/03/20   Page 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                                                                   CASE NO.: 19-21842-BKC-AJC
                                                                PROCEEDING UNDER CHAPTER 13

IN RE:

ANA MARIA RESTREPO

_____________________________/
DEBTOR

                     NOTICE OF CONTINUED CONFIRMATION HEARING
                       AND TRUSTEE'S OBJECTION TO EXEMPTIONS

   YOU ARE HEREBY NOTIFIED that the Confirmation Hearing and the Trustee's Objection to
Exemptions has been continued to February 25, 2020 at 01:35 pm at UNITED STATES
BANKRUPTCY COURT, C. CLYDE ATKINS UNITED STATES COURTHOUSE, 301 NORTH
MIAMI AVENUE, COURTROOM 7, MIAMI, FL 33128.

    I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of Continued
Confirmation Hearing and the Trustee's Objection to Exemptions was mailed to those parties listed below
on this 3rd day of February, 2020.



                                                        /s/ Nancy K. Neidich
                                                       _____________________________________
                                                        NANCY K. NEIDICH, ESQUIRE
                                                        STANDING CHAPTER 13 TRUSTEE
                                                        P.O. BOX 279806
                                                        MIRAMAR, FL 33027-9806
                 Case 19-21842-AJC     Doc 48    Filed 02/03/20   Page 2 of 2
                  NOTICE OF CONTINUED CONFIRMATION HEARING AND TRUSTEE'S OBJECTION TO EXEMPTIONS
                                                                         CASE NO.: 19-21842-BKC-AJC

                                       SERVICE LIST

COPIES FURNISHED TO:

NANCY K. NEIDICH
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 279806
MIRAMAR, FL 33027-9806

DEBTOR
ANA MARIA RESTREPO
3000 ISLAND BLVD., APT #1905
AVENTURA, FL 33160

ATTORNEY FOR DEBTOR
CHRISTIAN PAUL LARRIVIERE, ESQ
4340 SHERIDAN STREET, STE 102
HOLLYWOOD, FL 33021

CHRISTIAN PAUL LARRIVIERE, ESQ IS HEREBY DIRECTED TO MAIL A CONFORMED COPY
OF THIS NOTICE TO ALL CREDITORS AND INTERESTED PARTIES IMMEDIATELY UPON
RECEIPT THEREOF.
